

                      EXHIBIT 10.7




NATIONAL INSTRUMENTS CORPORATION
2020 EQUITY INCENTIVE PLAN
SUB-PLAN FOR ISRAELI PARTICIPANTS
SPECIAL PROVISIONS FOR ISRAELI PARTICIPANTS
1.1 This Sub-Plan for Israeli Participants (the "Sub-Plan") to the National
Instruments Corporation 2020 Equity Incentive Plan (the "Plan") is made in
accordance with Section 4(b)(vii) of the Plan and was approved by National
Instruments Corporation (the "Company") effective as of April 27, 2020.
1.2 The provisions specified in this Sub-Plan apply only to persons who are
deemed to be residents of the State of Israel for tax purposes, or are otherwise
subject to taxation in Israel with respect to Awards.
1.3 This Sub-Plan applies with respect to Awards granted under the Plan. The
purpose of this Sub-Plan is to establish certain rules and limitations
applicable to Awards that may be granted or issued under the Plan from time to
time, in compliance with the tax, securities and other applicable laws currently
in force in the State of Israel. Except as otherwise provided by this Sub-Plan,
all grants made pursuant to this Sub-Plan will be governed by the terms of the
Plan. This Sub-Plan is applicable only to grants made after the date of its
adoption. This Sub-Plan complies with, and is subject to the ITO and Section
102.
1.4 The Plan and this Sub-Plan should be read together. In any case of
contradiction, whether explicit or implied, between the provisions of this
Sub-Plan and the Plan, the provisions of the Plan will govern, except and solely
to the extent required, with respect to any provisions of the Sub-Plan intended
to ensure compliance with the 102 Capital Gains Track or applicable law.
        2. DEFINITIONS
Capitalized terms not otherwise defined herein will have the meaning assigned to
them in the Plan. The following additional definitions will apply to grants made
pursuant to this Sub-Plan:
"3(i) Option" means an Option that is subject to taxation pursuant to Section
3(i) of the ITO, which has been granted to any person who is not an Eligible 102
Participant.
"102 Capital Gains Track" means the tax alternative set forth in Section 102(b)
of the ITO pursuant to which all or a part of the income resulting from the sale
of Shares is taxable as a capital gain.
"102 Capital Gains Track Grant" means a 102 Trustee Grant qualifying for the
special tax treatment under the 102 Capital Gains Track.
"102 Ordinary Income Track" means the tax alternative set forth in Section
102(b)(1) of the ITO pursuant to which income resulting from the sale of Shares
derived from Awards is taxed as ordinary income.



--------------------------------------------------------------------------------





        "102 Ordinary Income Track Grant" means a 102 Trustee Grant qualifying
for the ordinary income tax treatment under the 102 Ordinary Income Track.
"102 Trustee Grant" means an Award granted pursuant to Section 102(b) of the ITO
and held in trust by a Trustee for the benefit of the Eligible 102 Participant
and includes both 102 Capital Gains Track Grants and 102 Ordinary Income Track
Grants.
"Affiliate" for the purpose of grants made under this Sub-Plan, means any
affiliated entity of the Company that is an "employing company" within the
meaning of Section 102(a) of the ITO.
"Controlling Shareholder" as defined in Section 32(9) of the ITO, currently
defined as an individual who prior to the grant or as a result of the grant or
exercise of any Award, holds or would hold, directly or indirectly, in his name
or with a relative (as defined in the ITO) (i) 10% of the outstanding share
capital of the Company, (ii) 10% of the voting power of the Company, (iii) the
right to hold or purchase 10% of the outstanding equity or voting power, (iv)
the right to obtain 10% of the "profit" of the Company (as defined in the ITO),
or (v) the right to appoint a director of the Company.
"Deposit Requirements" means with respect a 102 Trustee Grant, the requirement
to evidence deposit of an Award with the Trustee, in accordance with Section
102, in order to qualify as a 102 Trustee Grant. As of the time of approval of
this Sub-Plan, the ITA guidelines regarding Deposit Requirements for 102 Capital
Gains Track Grants require that the Trustee be provided with (a) the resolutions
approving Awards intended to qualify as 102 Capital Gains Track Grants within 45
days of the date of Administrator’s approval of such Award, including full
details of the terms of the Awards, and (b) a copy of the Award Agreement
executed by the Eligible 102 Participant and/or Eligible 102 Participant’s
consent to the requirements of the 102 Capital Gains Track Grant within 90 days
of the Administrator’s approval of such Award.
"Election" means the Company’s choice of the type of 102 Trustee Grants it will
make under the Plan (as between capital gains track or ordinary income track),
as filed with the ITA.
"Eligible 102 Participant" means a Participant who is a person employed by the
Company or its Affiliates, including an individual who is serving as a director
(as defined in the ITO) or an office holder (as defined in the ITO), who is not
a Controlling Shareholder.
"Israeli Fair Market Value" means with respect to 102 Capital Gains Track Grants
only, for the sole purpose of determining tax liability pursuant to Section
102(b)(3) of the ITO, the fair market value of the Shares at the date of grant
will be determined in accordance with the average value of the Company’s shares
on the thirty (30) trading days preceding the date of grant.
"ITA" means the Israel Tax Authority.
"ITO" means the Israel Income Tax Ordinance (New Version), 1961, and the rules,
regulations, orders or procedures promulgated thereunder and any amendments
thereto, including specifically the Rules, all as may be amended from time to
time.
"Non-Trustee Grant" means an Award granted to an Eligible 102 Participant
pursuant to Section 102(c) of the ITO and not held in trust by a Trustee.
2



--------------------------------------------------------------------------------



"Required Holding Period" means the requisite period prescribed by the ITO and
the Rules, or such other period as may be required by the ITA, with respect to
102 Trustee Grants, during which Awards granted by the Company must be held by
the Trustee for the benefit of the person to whom it was granted. As of the date
of the adoption of this Sub-Plan, the Required Holding Period for 102 Capital
Gains Track Grants is 24 months from the date of grant of the Award.
"Rules" means the Income Tax Rules (Tax Benefits in Share Issuance to Employees)
5763-2003.
"Section 102" means the provisions of Section 102 of the ITO, as amended from
time to time, including by the Law Amending the Income Tax Ordinance (Number
132), 2002, effective as of January 1, 2003 and by the Law Amending the Income
Tax Ordinance (Number 147), 2005.
"Trustee" means a person or entity designated by the Company to serve as a
trustee and approved by the ITA in accordance with the provisions of Section
102(a) of the ITO.
3. TYPES OF AWARDS AND SECTION 102 ELECTION
3.1 Awards granted as 102 Trustee Grants will be made pursuant to either (a)
Section 102(b)(2) of the ITO as 102 Capital Gains Track Grants or (b) Section
102(b)(1) of the ITO as 102 Ordinary Income Track Grants. The Company’s Election
regarding the type of 102 Trustee Grant it chooses to make will be filed with
the ITA. Once the Company (or its Affiliate) has filed such Election, it may
change the type of 102 Trustee Grant that it chooses to make only after the
passage of at least 12 months from the end of the calendar year in which the
first grant was made in accordance with the previous Election, in accordance
with Section 102. For the avoidance of doubt, such Election will not prevent the
Company from granting Non-Trustee Grants to Eligible 102 Participants at any
time.
3.2 Eligible 102 Participants may receive only 102 Trustee Grants or Non-Trustee
Grants under this Sub-Plan. Participants who are not Eligible 102 Participants
may be granted only 3(i) Options under this Sub-Plan.
3.3 No 102 Trustee Grants may be made effective pursuant to this Sub-Plan until
30 days after the date the requisite filings required by the ITO and the Rules,
including the filing of the Plan and Sub-Plan, have been made with the ITA.
3.4 The Award Agreement will indicate whether the grant is a 102 Trustee Grant,
a Non-Trustee Grant or a 3(i) Option; and, if the grant is a 102 Trustee Grant,
whether it is a 102 Capital Gains Track Grant or a 102 Ordinary Income Track
Grant.
4. TERMS AND CONDITIONS OF 102 TRUSTEE GRANTS
4.1 Each 102 Trustee Grant will be deemed granted on the date approved by the
Administrator, and stated in a written or electronic notice by the Company,
provided that its qualification as a 102 Trustee Grant will be dependent upon
the Company’s and the Trustee's compliance with any applicable requirements set
forth by the ITA with regard to such grants.
3



--------------------------------------------------------------------------------





4.2 A 102 Trustee Grant granted to an Eligible 102 Participant and each
certificate for Shares acquired pursuant to an exercise of a 102 Trustee Grant
will be deposited with a Trustee in compliance with the Deposit Requirements and
held in trust by the Trustee (or be subject to a supervisory trustee arrangement
if approved by the ITA). After termination of the Required Holding Period, the
Trustee may release any Shares issued with respect to such Awards, provided that
(i) the Trustee has received an acknowledgment from the Israeli Income Tax
Authority that the Eligible 102 Participant has paid any applicable tax due
pursuant to the ITO or (ii) the Trustee or the Company or its Affiliate
withholds any applicable tax due pursuant to the ITO. The Trustee will not
release any 102 Trustee Grants or shares issued with respect to the 102 Trustee
Grants prior to the full payment of the Eligible 102 Participant’s tax
liabilities.
4.3 Each 102 Trustee Grant will be subject to the relevant terms of Section 102
and the ITO, which will be deemed an integral part of the 102 Trustee Grant and
will prevail over any term contained in the Plan, this Sub-Plan or Awards
Agreement that is not consistent therewith. Any provision of the ITO and any
approvals of the ITA not expressly specified in this Sub-Plan or any document
evidencing an Award that are necessary to receive or maintain any tax benefit
pursuant to the Section 102 will be binding on the Eligible 102 Participant. The
Trustee and the Eligible 102 Participant granted a 102 Trustee Grant will comply
with the ITO, and the terms and conditions of the Trust Agreement entered into
between the Company and the Trustee. For avoidance of doubt, it is reiterated
that compliance with the ITO specifically includes compliance with the Rules.
Further, the Eligible 102 Participant agrees to execute any and all documents
which the Company or the Trustee may reasonably determine to be necessary in
order to comply with the provision of any applicable law, and, particularly,
Section 102 and the Deposit Requirements (or a supervisory trustee arrangement,
if approved by the ITA. With respect to 102 Capital Gain Track Grants, the
provisions of Section 102(b)(3) of the ITO will apply with respect to the
Israeli tax rate applicable to such Awards.
4.4 During the Required Holding Period, the Eligible 102 Participant will not
require the Trustee to release or sell the Awards and Shares received
subsequently following any realization of rights derived from Awards or Shares
(including stock dividends) to the Eligible 102 Participant or to a third party,
unless permitted to do so by applicable law. Notwithstanding the foregoing, the
Trustee may, pursuant to a written request and subject to applicable law,
release and transfer such Shares to a designated third party, provided that both
of the following conditions have been fulfilled prior to such transfer: (i) all
taxes required to be paid upon the release and transfer of the shares have been
withheld for transfer to the tax authorities and (ii) the Trustee has received
written confirmation from the Company that all requirements for such release and
transfer have been fulfilled according to the terms of the Company’s corporate
documents, the Plan, any applicable Award Agreement and applicable law. To avoid
doubt such sale or release during the Required Holding Period will result in
different tax ramifications to the Eligible 102 Participant under Section 102 of
the ITO and the Rules and/or any other regulations or orders or procedures
promulgated thereunder, which will apply to and will be borne solely by such
Eligible 102 Participant (including tax and mandatory payments otherwise payable
by the Company or its Affiliates, which would not apply absent a sale or release
during the Required Holding Period).
4.5 In the event a stock dividend is declared or additional rights are granted
with respect to Shares which derive from Awards granted as 102 Trustee Grants,
such dividend or rights will also be subject to the provisions of this Section 4
and the Required Holding Period for
4



--------------------------------------------------------------------------------





such dividend shares or rights will be measured from the commencement of the
Required Holding Period for the Award with respect to which the dividend was
declared or rights granted. In the event of a cash dividend on Shares, the
Trustee will transfer the dividend proceeds to the Eligible 102 Participant in
accordance with the Plan after deduction of taxes and mandatory payments in
compliance with applicable withholding requirements, and subject to any other
requirements imposed by the ITA.
4.6 If an Award granted as a 102 Trustee Grant vests during the Required Holding
Period, the Shares issued upon such vesting will be issued in the name of the
Trustee for the benefit of the Eligible 102 Participant (or be subject to a
supervisory trustee arrangement if approved by the ITA). If such an Award vests
after the Required Holding Period ends, the Shares issued upon such vesting
will, at the election of the Eligible 102 Participant, either (i) be issued in
the name of the Trustee (or be subject to a supervisory trustee arrangement if
approved by the ITA), or (ii) be transferred to the Eligible 102 Participant
directly, provided that the Eligible 102 Participant first complies with all
applicable provisions of the Plan and this Sub-Plan.
4.7 To avoid doubt: (i) notwithstanding anything to the contrary in the Plan,
including without limitation Sections 2(q), 4(b)(xi), 7(c) and 7(d) thereof,
Awards granted under the 102 Capital Gains Track may only be settled in Shares
and not in cash and will not be subject to any Exchange Program, unless and to
the extent permitted under Section 102 and as expressly authorized by the ITA;
(ii) certain adjustments and modifications to the terms of Awards granted under
the 102 Capital Gains Track, including, without limitation, Recapitalization,
Reorganization and Change of Control events pursuant to Section 4(b)(viii),
6(e), 11(c), 11(d) and 20 of the Plan, may disqualify the Awards from
benefitting from the tax benefits under the 102 Capital Gains Track, unless the
prior approval of the ITA is obtained; (iii) notwithstanding anything to the
contrary in the Plan, including without limitation Section 20, any clawback of
Awards will not apply to Awards granted under Section 102, except and to the
extent expressly authorized by the ITA; (iv) notwithstanding anything to the
contrary in the Plan, including without limitation Section 12, all withholding
obligations will be conducted according to the ITA requirements as specified in
Section 6 to this Sub-Plan; and (v) notwithstanding anything to the contrary in
the Plan, including without limitation Section 6(f), until the occurrence of a
Change of Control and as a condition to receive the Awards all Participants will
exercise a proxy upon the execution of the Award Agreement assigning the Company
their voting rights.
5. ASSIGNABILITY
As long as Awards or Shares are held by the Trustee on behalf of the Eligible
102 Participant, all rights of the Eligible 102 Participant over the Shares are
personal, cannot be transferred, assigned, pledged or mortgaged, other than by
will or laws of descent and distribution. Any transfer will be in compliance
with the National Instruments Corporation corporate documents, as amended.
6. TAX CONSEQUENCES
6.1 Any tax consequences arising from the grant or vesting of any Award, the
issuance, sale or transfer and payment for the Shares covered thereby, or from
any other event or act (of the Company, its Affiliates, the Trustee or the
Participant) relating to an Award or Shares issued thereupon will be borne
solely by the Participant. The Company and its Affiliates, and the Trustee will
withhold taxes according to the requirements under the applicable laws, rules,
and regulations, including withholding taxes at source. Furthermore, the
Participant will agree to
5



--------------------------------------------------------------------------------





indemnify the Company, its Affiliates and the Trustee, and hold them harmless
against and from any and all liability for any such tax or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to the
Participant. The Company or any of its Affiliates, and the Trustee may make such
provisions and take such steps as it/they may deem necessary or appropriate for
the withholding of all taxes required by law to be withheld with respect to an
Award granted under the Plan and the exercise, sale, transfer or other
disposition thereof, including, but not limited, to (i) deducting the amount so
required to be withheld from any other amount then or thereafter payable to a
Participant, including by deducting any such amount from a Participant’s salary
or other amounts payable to the Participant, to the maximum extent permitted
under law; (ii) requiring a Participant to pay to the Company or any of its
Affiliates the amount so required to be withheld; (iii) withholding otherwise
deliverable Shares having a Market Value equal to the minimum amount statutorily
required to be withheld; or (iv) selling a sufficient number of such Shares
otherwise deliverable to a Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld either through a voluntary sale or through
a mandatory sale arranged by the Company (on the Participant’s behalf pursuant
to the Participant’s authorization as expressed by acceptance of the Award under
the terms herein), to the extent permitted by applicable law or pursuant to the
approval of the ITA. In addition, the Participant will be required to pay any
amount (including penalties) that exceeds the tax to be withheld and transferred
to the tax authorities, pursuant to applicable tax laws, regulations and rules.
6.2 The Company does not represent or undertake that an Award will qualify for
or comply with the requisites of any particular tax treatment (such as the
"capital gains track" under Section 102), nor will the Company, its assignees or
successors be required to take any action for the qualification of any Award
under such tax treatment. The Company will have no liability of any kind or
nature in the event that, as a result of application of applicable law, actions
by the Trustee or any position or interpretation of the ITA, or for any other
reason whatsoever, an Award will be deemed to not qualify for any particular tax
treatment.
6.3 With respect to Non-Trustee Grants, if the Eligible 102 Participant ceases
to be employed by the Company or any Affiliate, the Eligible 102 Participant
will extend to the Company or its Affiliate a security or guarantee for the
payment of tax due at the time of sale of Shares to the satisfaction of the
Company, all in accordance with the provisions of Section 102 of the ITO and the
Rules.
7. SECURITIES LAWS
All Awards hereunder are subject to compliance with the Israeli Securities Law,
1968, and the rules and regulations promulgated thereunder.


          *  *  *


6

